     Case 2:18-cv-03016-KJM-GGH Document 21 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHANE ADAIR VICARS,                               No. 2:18-cv-03016 KJM GGH P
12                       Petitioner,
13           v.                                         ORDER
14    SECRETARY, CALIFORNIA
      DEPARTMENT OF CORRECTIONS
15    AND REHABILITATION,
16                       Respondent.
17

18          Petitioner, a state prisoner proceeding through counsel, has filed this application for a writ
19   of habeas corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate
20   Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On June 11, 2019, the magistrate judge filed findings and recommendations, which were
22   served on all parties and which contained notice to all parties that any objections to the findings
23   and recommendations were to be filed within twenty-one days. Petitioner has filed objections to
24   the findings and recommendations.
25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
26   court has conducted a de novo review of this case. Having reviewed the file, the court finds the
27   findings and recommendations to be supported by the record and by proper analysis.
28
                                                        1
     Case 2:18-cv-03016-KJM-GGH Document 21 Filed 10/05/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed June 11, 2019, are adopted in full;
 3          2. Petitioner’s application for a writ of habeas corpus is denied; and
 4          3. A certificate of appealability shall issue as to petitioner’s issue with respect to the lack
 5   of investigation and presentation of a peer contamination theory, which could have been used to
 6   support a false memory defense.
 7   DATED: October 2, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
